DETAILED ACTION 
The present application, filed on 6/12/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 52-71 are pending and have been considered below. 

Priority
This application is a CON of 15/378,359 12/14/2016 which claims benefit of 62/407,759 10/13/2016, now patent US 10,719,856. The priority is acknowledged.   


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel/,422 F.2d 438,164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 52, 62 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 of patent US 10,719,856. Although the conflicting claims are not identical, they are not patentably distinct from each other because the Application’s independent claims 52, 62 read on the patent US 10,719,856 independent claims 1, 10 respectively. The two claims recite a method and a system respectively. The equivalent pairs recite the same limitations as method and system, with the patent US 10,719,856 claims reciting one more limitation. The additional limitation makes the claim narrower (species), which reads on broad (genus). See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck [& Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. Therefore, the provisional double patenting rejection still is appropriate in this case.  

With regards to the dependent claims: 
Application claims 53/63 read on patent US 10,719,856 claims 2, 11.  
Application claims 54/64 read on patent US 10,719,856 claims 4, 13. 
Application claims 55/65 read on patent US 10,719,856 claims 5, 14. 
Application claims 56/66 read on patent US 10,719,856 claims 6, 15.
Application claims 57/67 read on patent US 10,719,856 claims 7, 16.
Application claims 58/68 read on patent US 10,719,856 claims 8, 17.
Application claims 59/69 read on patent US 10,719,856 claims 9, 18. 
Application claims 60/70 read on patent US 10,719,856 claims 1, 10. 
Application claims 61/71 read on patent US 10,719,856 claims 1, 10.

This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have already been patented.



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20150199724 A1		US-PGPUB	20150716	28	MANAGING INVENTORY OVERBOOKING AND SMOOTHING		Negruseri; Silvestru Cosmin et al.
US 20160063449 A1		US-PGPUB	20160303	14	METHOD AND SYSTEM FOR SCHEDULING A MEETING		Duggan; Colin et al.
US 8880438 B1		USPAT	20141104	14	Determining content relevance		Liu; Yifang et al.
US 5959574 A		USPAT	19990928	52	Method and system for tracking multiple regional objects by multi-dimensional relaxation		Poore, Jr.; Aubrey B.



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622